Case 1:11-cv-10230-MLW Document 590-1 Filed 02/27/20 Page 1 of 3




                Exhibit A




                              160
    Case 1:11-cv-10230-MLW Document 590-1 Filed 02/27/20 Page 2 of 3



               COMPARISON OF FEE AND EXPENSE AWARDS

                   ORIGINAL, VACATED FEE AWARD
 (with Chargois payment added to Customer Class Counsel's Shares)
                         (Dkt. No. 562-1)

                         Fees          Expenses      Total
Labaton                  31,530,948.75    258,666.85 31,789,615.60
Thornton                 19,455,266.25    295,315.50 19,750,581.75
Lieff                    16,100,910.00    271,944.53 16,372,854.53
Keller Rohrback           2,484,708.33    342,766.63   2,827,474.96
McTigue                   2,484,708.34     50,176.39   2,534,884.73
Zuckerman Spaeder         2,484,708.33     38,670.29   2,523,378.62
TOTAL                    74,541,250.00   1,257,540.19   75,798,790.19
ERISA Counsel Total       7,454,125.00     431,613.31    7,885,738.31
Customer Counsel Total   67,087,125.00     825,926.88   67,913,051.88



                      MASTER'S RECOMMENDATIONS

                         Fees          Expenses      Total
Labaton                  26,081,397.25    258,666.85 26,340,064.10
Thornton                 16,922,834.75    295,315.50 17,218,150.25
Lieff                    12,365,300.10    419,419.53 12,784,719.63
Keller Rohrback           3,618,041.66    342,766.63   3,960,808.29
McTigue                   3,618,041.67     50,176.39   3,668,218.06
Zuckerman Spaeder         3,618,041.66     38,670.29   3,656,711.95
TOTAL                    66,223,657.10   1,405,015.19   67,628,672.29
ERISA Counsel Total      10,854,125.00     431,613.31   11,285,738.31
Customer Counsel Total   55,369,532.10     973,401.88   56,342,933.98




                                  161
    Case 1:11-cv-10230-MLW Document 590-1 Filed 02/27/20 Page 3 of 3



                            NEW FEE AWARD

                         Fees          Expenses      Total
Labaton                  21,943,464.40    258,666.85 22,202,131.25
Thornton                 12,966,592.60    295,315.50 13,261,908.10
Lieff                    14,961,453.00    271,944.53 15,233,397.53
Keller Rohrback           3,567,380.83    410,771.35   3,978,152.18
McTigue                   3,367,917.34     71,858.08   3,439,775.42
Zuckerman Spaeder         3,193,191.83    105,406.72   3,298,598.55
TOTAL                    60,000,000.00   1,413,963.03    61,413,963.03
ERISA Counsel Total      10,128,490.00      588,036.15   10,716,526.15
Customer Counsel Total   49,871,510.00      825,926.88   50,697,436.88



                         COMPARISON OF TOTALS

                         Original        Master        New
Labaton                  31,789,615.60   26,340,064.10 22,202,131.25
Thornton                 19,750,581.75   17,218,150.25 13,261,908.10
Lieff                    16,372,854.53   12,784,719.63 15,233,397.53
Keller Rohrback           2,827,474.96    3,960,808.29   3,978,152.18
McTigue                   2,534,884.73    3,668,218.06   3,439,775.42
Zuckerman Spaeder         2,523,378.62    3,656,711.95   3,298,598.55
TOTAL                    75,798,790.19 67,628,672.29     61,413,963.03
ERISA Counsel Total       7,885,738.31 11,285,738.31     10,716,526.15
Customer Counsel Total   67,913,051.88 56,342,933.98     50,697,436.88




                                  162
